Exhibit 10.1

AMENDMENT NO. 1 TO RIGHTS AGREEMENT



This Amendment No. 1 ("Amendment No. 1") dated as of December 20, 2004, to the
Rights Agreement dated as of February 13, 2002 (the "Rights Agreement"), by and
between Newmont Mining Corporation (formerly known as Delta Holdco Corp.), a
Delaware corporation (the "Company"), and Mellon Investor Services LLC, a New
Jersey limited liability company, as rights agent (the "Rights Agent").

W I T N E S S E T H:

WHEREAS, pursuant to Section 27 of the Rights Agreement, the Company may from
time to time supplement or amend the Rights Agreement in accordance with Section
27 thereof;

WHEREAS, the Company has determined that it is in the best interest of the
Company and its stockholders to amend the Rights Agreement as set forth below;

WHEREAS, all acts and things necessary to make this Amendment No. 1 a valid
agreement, enforceable according to its terms, have been done and performed, and
the execution and delivery of this Amendment No. 1 by the Company and the Rights
Agent have been in all respects duly authorized by the Company and the Rights
Agent.

NOW THEREFORE, in consideration of the foregoing and the mutual agreements set
forth herein, the Company and the Rights Agreement agree as follows:

1. Definitions. Capitalized terms used in this Amendment No. 1 to the Rights
Agreement and not otherwise defined herein shall have the meanings assigned to
such terms in the Rights Agreement.

2. Amendment of Section 7(a). The parties hereby agree that Section 7(a) of the
Rights Agreement shall be amended by deleting clause (i) thereof and replacing
it with the following:

"(i) the Close of Business on December 31, 2004 (the "Final Expiration Date")".

3. Amendments of Exhibits. The Exhibits to the Rights Agreement shall be
restated to reflect this Amendment No. 1, including the making of all conforming
changes.

4. Effectiveness. This Amendment No. 1 shall be effective as of the date hereof.

5. Governing Law. THIS AMENDMENT NO. 1 SHALL BE DEEMED TO BE A CONTRACT MADE
UNDER THE LAWS OF THE STATE OF DELAWARE AND FOR ALL PURPOSES SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF SUCH STATE APPLICABLE TO
CONTRACTS TO BE MADE AND PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED,
HOWEVER, THAT ALL PROVISIONS REGARDING THE RIGHTS, DUTIES AND OBLIGATIONS OF THE
RIGHTS AGENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY
WITHIN SUCH STATE.

6. Miscellaneous

(a) The amendment to the Rights Agreement set forth herein is limited precisely
as written and shall not be deemed to be a consent to any waiver of or a
modification of any other term or condition of the Rights Agreement or any of
the instruments or agreements referred to therein. Except as expressly modified
hereby, the terms and conditions of the Rights Agreement shall continue in full
force and effect. Whenever the Rights Agreement is hereinafter referred to, it
shall be deemed to mean the Rights Agreement as amended and modified hereby.

(b) If any term, provision, covenant or restriction of this Amendment No. 1 is
held by a court of competent jurisdiction or other authority to be invalid, void
or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Amendment No. 1 shall remain in full force and effect and
shall in no way be affected, impaired or invalidated.

(c) This Amendment No. 1 may be executed in any number of counterparts and by
the different parties hereto on separate counterparts, each of which, when so
executed and delivered, shall be an original, but all such counterparts shall
together constitute but one and the same instrument.

(d) The headings of the sections of this Amendment No. 1 have been inserted for
convenience of reference only and shall in no way restrict or otherwise modify
any of the terms or provisions hereof.

[SIGNATURE PAGES FOLLOW]

 

IN WITNESS WHEREOF, the parties have caused this Amendment No. 1 to be duly
executed as of the day and year first written above.



NEWMONT MINING CORPORATION

 

By /s/ Britt D. Banks
Name: Britt D. Banks
Title: Vice President and General Counsel

 

MELLON INVESTOR SERVICES LLC,
as Rights Agent

 

By /s/ Michael A. Nespoli
Name: Michael A. Nespoli
Title: Vice President

 

 

 

S:\LEGAL\AY\DAILY\Exhibit 10-1.doc